Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Election/Restrictions
Claims 1, 4-8, and 15-19 are allowable. The restriction requirement among groups I and II, as set forth in the Office action mailed on 09/25/2017 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is partially withdrawn. Claims 10-14 and 20, directed to a dense film are withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141. Claims 10-14 and 20 require “n” to be 1-35000, which is not the same as instant claim 1 which requires “n” to be 2000-40000

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-9, 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  Morigaki (US 2002/0061448) is the closest prior art and teaches a lithium polymer battery comprising a positive electrode, a negative electrode, and a separator wherein the separator has a host polymer which may be a crosslinked copolymer having a main chain comprising a vinylidene fluoride unit and a side-chain comprising an alkylene oxide unit, and an acrylate unit (PP 0014).  The polymer is formed by supplying polyvinylidene fluoride in a reactor in a liquid (molten) state, and adding a glycol diacrylate to react with the polyvinylidene fluoride (PP 0040-0042) which has a carboxylic acid functional end group.  Morigaki teaches PVDF as the main chain with side chains (grafts) of alkylene oxide ([0029]).  Morigaki teaches a side-chain of ethylene oxide and propylene oxide (PP 0034) used in the process (PP 0042). The polymer is applied to an inorganic filler to form a separator (PP 0046), which reads on the dense film of the instant claims.  The separator has a thickness of about 15 m. (PP 0069). Morigaki teaches that the side-chain has an average molecular weight of 300 to 1600 (PP 0016), and therefore cannot read on the limitations of n being between 2000 and 40000, as in the instant claims.  For instance ethylene oxide has a MW of about 44 g/mol therefore even with a MW 1600 g/mol, n would only equal about 36 which is substantially less than the claimed range of 2000-4000.  Nor would it be obvious to use a side-chain having a significantly higher molecular weight, without destroying the invention of Morigaki due to decreased stability as taught by Morigaki (PP 0037).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 11/30/2020, with respect to the rejection(s) of claim(s) 1, 4-5, 7-8, 15-17 and 19 under Barton have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724